Baker, J.
delivered the resolution of the court. This court is of opinion; and doth decide, that in a prosecution under the statute referred to, where the commonwealth establishes by proof an assemblage of mor<v than live slaves, not belonging to the defendant, on his lot or tenement at any one time, it should be presumed, that such assemblage is unlawful ; and that, in such case, it is incumbent on the defendant, in order to protect himself against the penalty of the law, to shew that the slaves were on his lot or tenement with the consent of the owners or overseers. Which is ordered to be certified &c.